UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1509


JOSEPHAT MUA,

                Plaintiff – Appellant,

          v.

BOARD   OF    EDUCATION   OF  PRINCE  GEORGE’S   COUNTY/PRINCE
GEORGE’S    COUNTY   PUBLIC  SCHOOLS;   VERJEANA   M.  JACOBS,
Individually and as Board Chairperson of Prince George’s
Public Schools; DR. WILLIAM R. HITE, JR., Individually and
as superintendent; ROGER C. THOMAS, Esquire; SYNTHIA J.
SHILLING; MONICA GOLDSON, Individually and as Associates
superintendent of Prince George’s Public Schools; AMERICAN
FEDERATION OF STATE, COUNTY, AND MUNICIPAL EMPLOYEES,
AFSCME;    ASSOCIATION   OF  CLASSIFIED   EMPLOYEES   AMERICAN
FEDERATION OF STATE, COUNTY, MUNICIPAL EMPLOYEES (AFSCME),
AFSCME LOCAL 2250; PIERRE DICKSON, Individually and as
agent of the Board of Education of Prince George’s County;
DR KEVIN MAXWELL, Individually and as superintendent of
Prince George’s Public Schools; DR ALVIN L. CRAWLEY,
Individually and as superintendent; ROBERT J. GASKIN,
Individually and Chief Human Resources of Prince George’s
Public Schools; DR. LILLIAN M. LOWERY; ARDRA O’NEAL; ABBEY
HAIRSTON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cv-02249-PJM)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se.   Lauren Powell McDermott, Mark
James Murphy, MOONEY, GREEN, SAINDON, MURPHY & WELCH, PC,
Washington, D.C.; Judith E. Rivlin, AMERICAN FEDERATION OF
STATE, COUNTY & MUNICIPAL EMPLOYEES, AFL-CIO, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Josephat Mua appeals the district court’s order dismissing

his complaint raising several civil claims against Defendants.

On appeal, we confine our review to the issues raised in the

Appellant’s informal brief.           See 4th Cir. R. 34(b).               Because

Mua’s    informal   brief     does   not   challenge      the    bases    for   the

district court’s disposition, Mua has forfeited appellate review

of the district court’s order.         See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).                   Accordingly, we deny

Mua’s application to proceed in forma pauperis and affirm the

district court’s order of dismissal.           See Mua v. Bd. of Educ. of

Prince George’s Cty., No. 8:15-cv-02249-PJM (D. Md. Mar. 31,

2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented      in   the     materials

before   this   court   and    argument    would   not    aid    the   decisional

process.



                                                                          AFFIRMED




                                       3